Citation Nr: 1749693	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2005 VA rating decision, the claim of entitlement to service connection for a back disorder was denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.  

2.  The evidence received since the September 2005 VA rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran has a current low back disability that has been caused or aggravated by his service-connected left foot and knee disabilities.


CONCLUSIONS OF LAW

1.  The September 2005 VA rating decision, denying entitlement to service connection for a back disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  A low back disability was caused or permanently aggravated by service-connected left knee and foot disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that he has a low back disability that was caused or aggravated by his service-connected left knee and foot disabilities.  The Veteran is service connected for residuals of a left foot injury, left knee degenerative joint disease, and left knee limitation of motion with instability.

In a September 2005 rating decision, entitlement to service connection for a back disorder was denied, on the basis that the evidence did not show that a back disorder was related to service-connected left knee disability and there was no evidence of this disability during service.  The Veteran did not appeal by filing a notice of disagreement, and new and material evidence was not received within one year of the September 2005 rating decision.  Therefore, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2017).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In October 2007, the Veteran submitted a new claim of entitlement to service connection for a low back disability.  The record does not indicate that any development was done following the submission of this claim, and in October 2014, the Veteran submitted a VA Form 21-526b requesting to reopen the claim of entitlement to service connection for a low back disorder, secondary to service-connected left knee disabilities, stating that there was new and material evidence contained in an October 19, 2006 VA health care record.

The October 19, 2006 VA treatment record shows that the Veteran had been attending physical therapy and was diagnosed with chronic low back pain, "likely mechanical in nature," which was related to a 1 inch leg length discrepancy, shorter on the left.

Since the September 2005 rating decision, the Veteran has also submitted a March 2016 evaluation from private orthopedic surgeon M.A.  This examiner wrote that the Veteran's left leg was shorter than his right, and the Veteran reported that his lumbar spine had been bothering him because of his leg injury since 1960.  The examiner stated that the Veteran "does have pre[existing degenerative osteoarthritis" of the lumbosacral spine, but that the Veteran "seems to have sustained injuries to his left foot" in service which caused a change in his gait pattern leading to "aggravation of pre-existing degenerative osteoarthritis of the [lumbosacral] spine."  The examiner concluded that the Veteran's change in gait pattern was caused by his injuries to his left foot, and that this change in gait aggravated the Veteran's lumbosacral spine degenerative osteoarthritis.

The Board therefore finds that there is clear evidence of record which relates to an unestablished element necessary to substantiate the claim-evidence of a relationship between the Veteran's service-connected disabilities and his low back disorder.  This evidence raises a reasonable possibility of substantiating the claim, and it is therefore found to be new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board also finds that there is adequate, probative medical evidence to grant the claim of entitlement to service connection for a low back disability at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The March 2016 private evaluation was provided by a competent specialist in orthopedics who performed an in-person examination of the Veteran and appears to have had an accurate understanding of the Veteran's medical history.  The orthopedic surgeon provided sufficient rationale for his findings, and it is consistent with the other medical evidence of record, including the October 2006 finding of the Veteran's physical therapist that a shorter leg/altered gait could be related to low back pain.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The evidence also shows that the Veteran has been shown to have a definite limp since at least the February 1996 VA examination, and this timeline closely corresponds with the beginning of the Veteran's treatment for increased low back pain.

The Board acknowledges that the December 2014 VA examiner came to a differing opinion regarding the etiology of the Veteran's low back disability.  The examiner found that the Veteran had a current diagnosis of degenerative arthritis of the spine, but concluded that it was less likely than not due to the Veteran's service-connected condition, because the Veteran's complaints of back pain had only started "in the past 10 years," and "[i]f his left knee is responsible for his lumbar spine condition he would have had back complaints many years sooner."  The Board finds that this medical opinion is less probative than the March 2016 private evaluation, because the examiner appears to have an inaccurate understanding of the Veteran's medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise is not probative.).

The VA examiner incorrectly stated that the Veteran's back pain had only started 10 years earlier, but this is not supported by the record.  The Board finds, in fact, that this medical opinion, although negative in its conclusion, inadvertently does provide potentially positive medical evidence supporting the Veteran's claim.  The medical evidence of record does show complaints of back pain many years sooner than "in the past 10 years."  In a May 1996 treatment record, the Veteran reported neck and lumbar spine pain.  In an October 1997 correspondence, the Veteran wrote that his left foot pain radiated to his leg, thigh, and frequently to his back.  During 2004 treatment for back pain, the Veteran reported a history of intermittent lower back pain for the past 30 years.  By this time, the medical evidence indicated that the Veteran's back disability was already quite advanced, and a July 2003 MRI found lumbar multilevel degenerative disc disease and degenerative spondylosis.

The Board therefore finds that the preponderance of the competent and probative medical evidence indicates that he has a low back disability which has been caused or permanently aggravated by his service-connected disabilities.  Any reasonable doubt is resolved in the Veteran's favor, and entitlement to service connection for a low back disability is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


